--------------------------------------------------------------------------------

Exhibit 10.1
 
TREDEGAR CORPORATION


NOTICE OF STOCK UNIT AWARD


You have been granted the following Stock Unit Award by the Executive
Compensation Committee of the Board of Directors of Tredegar Corporation
(“Tredegar”):


Name of Participant:
[Name]
   
Date of Grant:
[___________ __, 2013]
   
Number of Stock Units:
[Number]
   
Vesting:
The requirements for earning and vesting in the award are set forth in the
attached Stock Unit Award Terms and Conditions.
   
Expiration Date:
None.
   
Transferability:
None; other than by will or the laws of descent and distribution as set forth in
the attached Stock Unit Award Terms and Conditions.



In addition to the foregoing terms, your Stock Unit Award is subject to all of
the terms and conditions contained in the attached Stock Unit Award Terms and
Conditions which are incorporated in this Notice of Stock Unit Award by this
reference.  If any provision of this Notice of Stock Unit Award is inconsistent
with the aforementioned Stock Unit Award Terms and Conditions, the Stock Unit
Award Terms and Conditions will control.


Please acknowledge your acceptance of this Stock Unit Award and the attached
Stock Unit Award Terms and Conditions by signing and returning one copy of this
Notice of Stock Award to Pat Thomas, Tredegar Corporation, 1100 Boulders
Parkway, Richmond, Virginia, 23225.



 
TREDEGAR CORPORATION
       
By:
         
 
 
Participant
       
Date:
 



 
 

--------------------------------------------------------------------------------

 


TREDEGAR CORPORATION


STOCK UNIT AWARD TERMS AND CONDITIONS


THESE STOCK UNIT AWARD TERMS AND CONDITIONS (“Terms and Conditions”) effective
as of the _____ of _______________, 2013, govern the Stock Unit Award made by
Tredegar Corporation, a Virginia corporation (the “Company”), to the participant
(the “Participant”) named in the Notice of Stock Unit Award to which these Terms
and Conditions are attached (the “Grant Notice”), and are made in accordance
with and subject to the provisions of the Company’s Amended and Restated 2004
Equity Incentive Plan (the “Plan”).  A copy of the Plan has been made available
to Participant.  All terms used in these Terms and Conditions that are defined
in the Plan have the same meaning given them in the Plan.


1.           Grant of Stock Unit Award.  In accordance with the Plan, and
effective as of the Date of Grant specified in the Grant Notice (the “Date of
Grant”), the Company granted to the Participant, subject to the terms and
conditions of the Plan and these Terms and Conditions, the number of Stock Units
specified in the Grant Notice (the “Stock Units”).  The Participant will earn
the Stock Units to the extent that the requirements of Section 2 are
satisfied.  The Participant’s interest in the Stock Units that are earned in
accordance with Section 2 will Vest, i.e., will become nonforfeitable, to the
extent that the requirements of Section 3 are satisfied.  The Company will issue
shares of Common Stock in accordance with Section 4 in settlement of the Stock
Units, if any, that the Participant earns in accordance with Section 2 and that
Vest in accordance with Section 3.


2.             Earning Stock Units.  This Section 2 determines the number of
Stock Units that the Participant earns under these Terms and Conditions.


(a)           Threshold Performance.  The Participant will earn one-half of the
Stock Units if the EPA for calendar year 2015 exceeds the EPA for calendar year
2012 by at least [$_______________] but less than $$_______________].


(b)           Target Performance.  The Participant will earn all of the Stock
Units if the EPA for calendar year 2015 exceeds the EPA for calendar year 2012
by at least [$_______________].


(c)            Change in Control.  The Participant will earn all of the Stock
Units if there is a Change in Control before January 1, 2016.


For the purposes of these Terms and Conditions, the EPA for each calendar year
shall be determined by the Committee in accordance with the definition and
procedures previously adopted by the Committee for purposes of the Company’s
incentive awards.


3.             Vesting in Stock Units.  The Participant’s interest in the Stock
Units that are earned in accordance with Section 2 shall Vest as provided in
this Section 3.  For the avoidance of doubt, only Stock Units that are earned in
accordance with Section 2 may Vest under this Section 3.


 
 

--------------------------------------------------------------------------------

 


(a)            Continued Employment.  The Participant’s interest in all of the
Stock Units that are earned in accordance with Section 2 shall Vest if the
Participant’s employment with the Company and its Affiliates is continuous from
the Date of Grant until the date shares of Common Stock are issued in settlement
of the Stock Units.


(b)           Change in Control.  The Participant’s interest in all of the Stock
Units that are earned in accordance with Section 2 shall Vest on the Control
Change Date if the Participant’s employment with the Company and its Affiliates
is continuous from the Date of Grant until the Control Change Date.


(c)           Death.  If the Participant dies after 2015, the Participant’s
interest in all of the Stock Units that are earned in accordance with Section 2
shall Vest on the date of the Participant’s death if the Participant’s
employment with the Company and its Affiliates is continuous from the Date of
Grant until the Participant’s death.


4.             Settlement of Stock Units.  The Stock Units will be settled in
accordance with this Section 4.


(a)            Committee Certification.  As soon as practicable after 2015 (but
no later than March 15, 2016), the Committee will determine the number of Stock
Units that are earned under the provisions of Section 2 and that Vest under the
provisions of Section 3.  The Committee’s determination shall be set forth in
writing, as part of the minutes of a meeting of the Committee, by unanimous
consent or otherwise.  Notwithstanding the preceding sentences the Committee’s
written determination shall not be required in the case of Stock Units that are
earned and that Vest pursuant to the provisions of Section 2(c) and Section
3(b), respectively.


(b)           Issuance of Common Stock.  As soon as practicable after the
Committee’s certification under subparagraph (a) (but no later than March 15,
2016), the Committee shall issue shares of Common Stock under the Plan in
settlement of the Vested Stock Units earned by the Participant.  The number of
shares of Common Stock issued shall equal the number of Stock Units earned by
the Participant under the provisions of Section 2 and that Vest under the
provisions of Section 3.  Notwithstanding the preceding sentences, shares of
Common Stock shall be issued no later than the Control Change Date if the Stock
Units are earned pursuant to the provisions of Section 2(c).


(c)            Registration, etc.  Shares of Common Stock issued in settlement
of the Stock Units shall be registered in the name of the Participant on the
stock transfer books of the Company and may be evidenced by one or more
certificates.


(d)           Vesting in Common Stock; Holding Requirement.  The Participant’s
interest in the shares of Common Stock issued in settlement of the Stock Units
shall be immediately vested.  If the Participant is subject to the Company’s
Amended and Restated Executive Stock Ownership Policy (the “Policy”) and is not
in compliance with the ownership requirements in the Policy, fifty percent of
the Net Shares must be retained by the Participant, i.e., those shares cannot be
transferred, until the earlier of (i) the date that the Participant is in
compliance with the ownership requirements of the Policy, (ii) the date that the
Participant is not subject to the Policy, (iii) a Control Change Date, (iv) the
date of the Participant’s death or (v) the date of the Participant’s Normal
Retirement.  For the purpose of this Agreement, “Net Shares” means the number of
shares of Common Stock received in settlement of the Stock Units minus the
number of shares, if any, surrendered by the Participant or retained by the
Company to satisfy tax withholding obligations in accordance with Section 9.


 
-2-

--------------------------------------------------------------------------------

 


5.             Forfeiture.  Stock Units that are not earned in accordance with
Section 2 shall be forfeited.  Stock Units that are earned in accordance with
Section 2 but that do not Vest in accordance with Section 3 shall be forfeited.


6.             Nontransferability.  The Stock Units are nontransferable.  The
Participant, by will or by the laws of descent and distribution, may transfer
the right to receive any Common Stock to be issued under Section 4(b) in the
event of the Participant’s death after the date the Stock Units Vest and before
the shares are issued.  Except as provided in Section 4(d) and subject to the
requirements of the securities laws, shares of Common Stock issued in settlement
of the Stock Units shall be transferable when issued.


7.             Shareholder Rights.  The Participant shall not have any rights as
a shareholder of the Company with respect to the Stock Units.  Upon the issuance
of shares of Common Stock in settlement of the Stock Units, the Participant
shall have all of the rights of a shareholder of the Company with respect to
those shares, including the right to vote the shares and to receive, free of all
restrictions, all dividends on the shares.


8.             Recoupment Policy.  Participant acknowledges and agrees that the
grant of this Stock Unit Award and the Participant’s rights in the Stock Units
are subject to the terms and provisions of the Company’s Executive
Incentive-Based Compensation Recoupment Policy as in effect on the Date of Grant
(the “Policy”).  Participant also agrees that, notwithstanding any other
provision of this Agreement, the Company is entitled to recover from the
Participant all or part of any benefits or compensation received in connection
with this Stock Unit Award and the Stock Units (net of any income or employment
taxes paid by the Participant on account of the settlement of the Stock Units or
the sale of Common Stock received in settlement of the Stock Units, after giving
effect to any tax benefit available to the Participant on account of the
recoupment), that are subject to recoupment under the Policy.  Participant
acknowledges that a copy of the Policy has been made available to the
Participant.


9.             Definitions.  The following definitions shall apply to these
Terms and Conditions:


(a)            Control Change Date means the date on which a Change in Control
(as defined below) occurs.  If a Change in Control occurs on account of a series
of trans­actions, the Control Change Date is the date of the last of such
transactions.


(b)            Change in Control means the occurrence of any of the following
events:


 
-3-

--------------------------------------------------------------------------------

 
 
(1)           any Person or group (within the meaning of Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended) (other than a
Person who is not an Acquiring Person), at any time becomes the Beneficial Owner
of 50% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securi­ties”), other than (i) through an acquisition of
Voting Securities directly from the Company, (ii) as a result of the Company’s
repur­chase of Voting Secu­rities if, thereafter, such Benefi­cial Owner
pur­chases no additional Voting Securities, or (iii) pur­suant to a Business
Combina­tion (as defined below) that does not constitute a Change in Control
pursuant to subparagraph 9(b)(3) below;


(2)           Continuing Directors cease to constitute a majority of the members
of the Board other than pur­suant to a Business Combination that does not
constitute a Change in Control pursuant to subparagraph 9(b)(3) below;


(3)           consummation of a reorganization, merger, share exchange or
consoli­dation (a “Business Combination”), in each case, unless immedi­ately
following such Business Combina­tion, (i) all or substantially all of the
Persons who were the Beneficial Owners, respectively, of the Common Stock and
Voting Securities outstanding imme­diately prior to such Business Combination
Benefi­cially Own more than 80% of, respec­tively, the then outstanding shares
of common stock and the combined voting power of the then outstanding voting
securi­ties entitled to vote generally in the election of directors, as the case
may be, of the corporation result­ing from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company through one or more Subsidiaries) in substantially the same proportions
as their ownership, immediately prior to such Business Combina­tion, of the
Common Stock and Voting Securities, as the case may be, (ii) no Person (other
than a Person who is not an Acquiring Person) Beneficially Owns 50% or more of,
respectively, the then outstanding shares of common stock of the cor­poration
resulting from such Business combination or the combined voting power of the
then outstanding voting securities of such corporation and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination are Continuing Directors; or


(4)           the shareholders of the Company approve a complete liquidation or
dissolution of the Company or the consummation of a sale or other disposition of
all or substan­tially all of the assets of the Company, in each case, unless
immediately following such liquidation, dissolution, sale or other disposition,
(i) more than 80% of, respectively, the then outstanding shares of common stock
of such corporation and the combined voting power of the then out­standing
voting securities of such corporation entitled to vote generally in the election
of directors is then Bene­fi­cially Owned by all or substantially all of the
Persons who were the Beneficial Owners, respec­tively, of the Common Stock and
Voting Securities outstanding immedi­ately prior to such sale or other
disposition in substan­tially the same proportion as their ownership,
immedi­ately prior to such sale or other disposition, of such Common Stock and
Voting Securities, as the case may be, (ii) less than 20% of, respectively, the
then out­standing shares of common stock of such corporation and the com­bined
voting power of the then outstanding voting securi­ties of such corporation
entitled to vote generally in the election of directors is then Beneficially
Owned by any Person (other than any Person who is not an Acquiring Person), and
(iii) at least a majority of the members of the board of directors of such
corporation are Continuing Directors immedi­ately following such sale or
disposition.


 
-4-

--------------------------------------------------------------------------------

 



 
For purposes of the definition of Change of Control, the terms Acquiring Person,
Beneficial Owner, Company, Continuing Director, and Person shall have the same
definitions given them in the Amended and Restate Rights Agreement between
Tredegar Corporation and National City Bank, dated as of June 30, 2009, as
amended.



(c)           Normal Retirement means the voluntary separation by the
Participant from the employment of the Company or an Affiliate on or after the
date the Participant has reached age sixty-five.


10.           Withholding.  The Participant shall pay the Company any amount of
taxes as may be necessary in the opinion of the Company to satisfy tax
withholding required under the laws of any country, state, province, city or
other jurisdiction, including but not limited to income taxes, capital gains
taxes, transfer taxes, and social security contributions.  In lieu thereof, the
Company shall have the right to retain, from the shares of Common Stock to be
issued under Section 4, the number of shares of Common Stock with Fair Market
Value equal to the minimum amount required to be withheld.  In any event, the
Company shall have the right to deduct from all amounts paid to a Participant in
cash (whether under the Plan or otherwise) any taxes required to be withheld.


11.           No Right to Continued Employment.  The award of the Stock Units
does not give Participant any right with respect to continuance of employment by
the Company or an Affiliate, nor shall it interfere in any way with the right of
the Company or an Affiliate to terminate his or her employment at any time.


12.           Change in Capital Structure.  The number of Stock Units and the
performance criteria in Section 2 shall be adjusted as the Committee determines
is equitably required in the event the Company effects one or more stock
dividends, stock split-ups subdivisions or consolidations of shares, other
similar changes in capitalization or such other events as are described in the
Plan or if the Company effects a significant sale or disposition of assets or
operations on or before December 31, 2013, or if the Company completes a
significant acquisition of assets or operations on or before December 31,
2013.  In consideration of receiving this Stock Unit Award, Participant also
agrees that the terms and conditions of other outstanding Plan awards may be
adjusted as the Committee determines is equitably required or appropriate in the
event the Company, on or before December 31, 2013 effects or completes a change
in capitalization or a transaction described in the preceding sentence.
 
 
-5-

--------------------------------------------------------------------------------

 
 
13.           Governing Law.  These Terms and Conditions and the Grant Notice
shall be governed by the laws of the Commonwealth of Virginia.


14.           Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the Date of Grant and the provisions of these Terms and
Conditions or the Grant Notice, the provisions of the Plan shall govern.  All
references herein to the Plan shall mean the plan as in effect on the Date of
Grant.


15.           Participant Bound by Plan.  Participant hereby acknowledges that a
copy of the Plan has been made available to him or her and agrees to be bound by
all the terms and provisions of the Plan.


16.           Binding Effect.  Subject to the limitations stated above and in
the Plan, these Terms and Conditions and the Grant Notice shall be binding upon
Participant and his or her successors in interest and the successors of the
Company.
 
 
 -6-

--------------------------------------------------------------------------------